As heretofore stated, a review of the whole subject in connection with Judge Walker’s able opinion, has only tended to strengthen and confirm us in the conclusion, that liens created by attachments levied upon land, are en forcible only in the District Court under the Constitution and laws of this State, and that to hold otherwise, is doing violence not only to the letter, but also to the spirit and intent both of our constitution and our laws. Such being our earnest and honest conviction of what the law is, we are constrained to decline to adopt the opinion of Judge Walker in this case, and for the reasons stated in this opinion we reverse the judgment and remand the case.
Reversed and remanded.
White, P. J.